I^WrOJ
                                 Donald Margraves
                                   TDGJ #1585203
                                   Dalhart Unit
                                   11950 FM 998
                                Dalhart, Texas 79022
To: Court of Criminal Appeals
    P.O. Box 12308
    Capitol Station                                                 Date: 7/2/2015
    Austin, Texas 78711
Re: Tr. Ct. No. 007-0405-09-D/WR-73,204-06

Dear Clerk Acosta,
   I filed an application for writ of habeas corpus in this Court that was
DISMISSED without written order, on 6/3/2015. I then filed an Appealcdf the Cou
rt's Decision to Dismiss 11.07 Application as Subsequent, and Request for Hear
ing En Banc. I received a 'white card' advising me that that motion was DENIED
on 6/23/2015. No paperwork was supplied by the Court telling me why the motion
was denied; no Order or any explanationijof the reason(s) why the motion was
denied. Would you please send me the Court's Order or opinion why the motion
was denied, if this is possible. I would like to know why the Court made the
decision it made, please. In my motion, I used ONLY case law previously decided
by the Honorable Court; precedent case law still referred to today. I don't
understand why the Court publishes decisions and/opinions about other cases
and then doesn't follow those decisions later, as the case in question.

   Thank you for any explanation you can provide, whether an Order of the
Court or opinion of the Court in my case. Your cooperation will be greatly
appreciated as this answer will also help me in filing additional paperwork
on my next level. Again, thank you for your assistance in this matter.




                                                    Respectfully,




                                                    Donald Margraves #1585203„„.„
                                                                        jul io m